Citation Nr: 1123190	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from October 1954 to October 1956.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  In July 2010, the Board remanded the issue for additional development.  There has not been adequate compliance with the remand directives, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran contends that he injured his left knee during service, specifically, during physical training while at Fort Bragg in 1955.  He further contends that he was treated at the Army medical center, provided physical therapy, and put on profile for two to three weeks thereafter, and has experienced left knee pain since the injury.  In addition, his wife contends that she has known the Veteran since 1956, and during the entirety of their relationship, the Veteran has complained of left knee pain.  See October 2008 statement from the Veteran's wife.  The Veteran's service treatment records are silent for any complaints, treatment or a diagnosis of a left knee disorder or injury; however, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).

Post-service private treatment records show that the Veteran was diagnosed with severe medial joint space degenerative arthritis in May 2004.  A VA examination in October 2007 resulted in a diagnosis of left knee arthritis.  A November 2007 VA examination addendum indicates that upon review of the Veteran's claims file the examiner noted left knee degenerative arthritis but stated that the Veteran's left knee does not give a "clear history of being a consequence of military service."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the VA examiner who provided the October 2007 examination and subsequent November 2007 addendum did not consider either the Veteran's credible reported history or the aforementioned lay statement from the Veteran's wife, another VA examination was deemed necessary.  

A VA examination report dated in July 2010 noted the Veteran's reported history, as well as inservice findings related to the right knee.  The examiner concluded that "it would be speculation for me to attribute his current left knee problem, to the right knee injury during military service, or consequences of his knee or ankle problems."  The Board notes that the previous remand did not mention the inservice right knee complaints, and no opinion was requested regarding the role of the inservice right knee complaints on the current left knee disability.  Further, where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In providing the opinion, the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.  In this case, the VA examiner essentially failed to answer the question posed to him, and consequently the medical evidence of record is insufficient for the Board to properly evaluate the Veteran's claim.  Therefore, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the examiner who provided the July 2010 opinion to clarify whether there is additional information that would enable him to provide the opinion he declined to provide on that examination; or whether his inability to provide the requested opinions was based on the limits of medical knowledge.

If that examiner is unavailable, or determines that the requested opinion cannot be provided without another examination, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the left knee disability.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following question:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disorder is causally related to the Veteran's military service?  The examiner must consider the credible lay statements regarding in-service occurrence of an injury. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

2.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



